Citation Nr: 1215087	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  04-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for hearing loss.

6.  Whether the award of a temporary total disability rating based on the need for convalescence from a hemorrhoidectomy from April 10 until June 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from June 1976 to June 1979, and in the United States Air Force from October 1980 to November 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case, which has an extensive procedural history, was most recently remanded to the agency of original jurisdiction (AOJ) in September 2009 and in January 2011 for further evidentiary development.

The Board notes that the temporary total disability rating based on the need for convalescence following a hemorrhoidectomy was originally assigned from March 29 until May 1, 2006.  By rating decision dated in December 2011, the RO concluded that the Veteran's hemorrhoidectomy had taken place on April 10, 2006, not March 29, and, based on the findings made during a November 2011 VA examination, found that the Veteran was entitled to a six-week period of convalescence from April 10, ending on May 31, 2006.  A 20 percent disability evaluation was again assigned from June 1, 2006.  This issue has therefore been re-characterized as shown on the title page.  (The RO concluded that the award until June 1, 2006, had satisfied the Veteran's appeal, but the Board has not found any such indication from the Veteran.)

(The decision below addresses the claims of entitlement to service connection for a right knee disability, a left knee disability, and hearing loss.  The remaining claims are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have a right knee disability that is attributable to his active military service.

2.  The Veteran does not have a left knee disability that is attributable to his active military service.

3.  The Veteran does not have hearing loss that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active military service; arthritis of the right knee may not be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

2.  The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated during active military service; arthritis of the left knee may not be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

3.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service; sensorineural hearing loss may not be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The regulation at 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding these claims.  Through January 2004, September 2005, February 2009, and October 2009 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims of service connection, as well as the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

The Board also finds that the identified notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims for service connection is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  The Veteran was provided VA examinations in connection with these claims, the reports of which are also of record.  The examination reports contain sufficient evidence by which to decide the claims.  The reports address the nature and etiology of the Veteran's knee and hearing disabilities; thus the Board is satisfied there was substantial compliance with its January 2011 remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as arthritis and sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Knees

The Veteran's service treatment records are negative for complaints of, or treatment for, any knee injury, disease, or disability.  The February 1979 and August 1982 separation examination reports show no complaints related to the knees.  The musculoskeletal portions of the examinations were normal.  Accompanying the August 1982 separation examination is a Report of Medical History, reflecting that the Veteran checked the "no" box in response to whether he had at the time, or ever had, a trick or locked knee.  

A VA physical examination was conducted in January 1983, shortly after the Veteran's discharge from his second period of active service.  The examiner identified some musculoskeletal conditions, but nothing pertaining to the knees.  

The earliest evidence of record of treatment concerning the knees is an October 1987 record showing a complaint of left knee pain.  X-rays of the left knee were negative and the Veteran reported that he had hit his knee in a car.  X-rays were taken of the right knee in December 1995.  Early and minimal degenerative changes were seen.  The Veteran was treated for degenerative joint disease of the right knee in April 1996.  He stated that he hurt his knee while jogging.  VA medical records from 2000 to 2008 document regular treatment for right and left knee pain.  Diagnoses included degenerative joint disease, meniscal tear and chondromalacia.  None of the treating medical professionals related the Veteran's knee disabilities to his military service. 

The Veteran asserts that his problems with his knees may be related to playing basketball during service.  However, he has not indicated that he actually injured his knees playing basketball.  In contrast, the evidence does show that the Veteran injured his right ankle and Achilles tendon playing basketball during service for which he was ultimately awarded service connection.  The Veteran's treatment for that injury is well documented in the service treatment records.  Conversely, the service treatment records are completely silent regarding the knees.  The Veteran did not mention such injuries on VA examination in January 1983.  He reported ankle and Achilles tendon injuries during a basketball game when he appeared for a July 1992 VA joints examination, but he did not report any knee trauma or knee pain resulting from that incident.  

Although the Veteran has not indicated that he actually injured his knees while playing basketball, a July 2010 Joint Motion for an Order Vacating the Board Decision (Joint Motion) concluded that the claims should be remanded in order to schedule the Veteran for a VA medical examination of the knees.  Pursuant to the Joint Motion, the Board remanded these matters in January 2011 to obtain a nexus opinion addressing whether the Veteran has a right or left knee disability that had its onset during or is otherwise attributable to his active military service, including as a result of playing basketball.

The requested VA examination was conducted in November 2011.  The Veteran reported no specific pain or trauma during military service, but believed that "years of wear and tear" had caused his disabilities and that his military service had contributed to them.  It was noted that the Veteran had participated in karate since 1984 and is currently a karate instructor.  In 2006, he observed a pop in his left knee while running up a hill, causing swelling and eventual need for surgery.  

After conducting a diagnostic interview, physical examination, and review of the claims folder, the examiner found that the Veteran's right and left knee disabilities were less likely than not caused by his active military service, including as due to a basketball injury.  The examiner noted that the Veteran did not report specific in-service trauma to the knees, including a basketball injury.  The Veteran also denied observing any other symptoms referable to the knees during his active service; however, the examiner noted that "stress, wear and tear of the knee joint would be expected to produce symptoms."  The examiner further noted a long history of participation in karate and karate instruction after discharge from service.  The examiner found that the Veteran's karate participation since 1984 was more likely the source of his knee disabilities, in light of the absence of knee symptoms during service.  Moreover, the 2006 incident indicated internal derangement of the left knee many years after service discharge.  

While the evidence shows that the Veteran has current right and left knee disabilities, it does not show that that a right or left knee disability is related to an injury or disease incurred during active military service.  None of the Veteran's treatment providers has indicated that his knee disabilities had an onset during service.  The November 2011 VA examiner found that the Veteran's disabilities were more likely due to participation in karate since 1984, in light of the lack of medical or lay evidence of knee symptoms during service.  The VA examiner is a medical professional and competent to render an opinion as to medical causation.  Her opinion is reasonably based on review of the claims folder and a physical examination of the Veteran.  No evidence has been received which contradicts it.  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran as to in-service incurrence of his knee disorders.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to attest to observations of knee pain during service.  Layno; 38 C.F.R. § 3.159(a)(2).  However, the Veteran has not asserted that he observed such symptoms; nor is he is not competent to diagnose a knee injury, or render an opinion as to the cause or etiology of current knee disabilities, because he does not have the requisite medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   The Veteran has not alleged a continuity of knee symptomatology since service, stating only his belief that his military service somehow contributed to his current disabilities.  He did not report knee injuries on examination in January 1983, shortly after his discharge from service; nor did he report basketball-related knee injuries on VA examination in July 1992, despite reporting other injuries resulting from basketball.  After weighing the lay and medical evidence, the Board finds that the lay conjecture as to a possible association with military service to be of very limited value, especially when weighed against the medical opinion evidence that has been based on the entire record, medical principles, and the Veteran's statements.

Additionally, the Board notes that there is no evidence that arthritis of either the right or left knee manifested itself to a compensable degree within one year of the Veteran's separation from military service.  The only evidence dated within one year of the Veteran's separation from his second period of active military service is the January 1983 VA examination report.  It contained evidence of musculoskeletal problems, but none related to the knees.  As noted previously, degenerative changes were first seen in the right knee in December 1995, which was over thirteen years after service.  Similar findings in the left knee were not seen until an even later date.  Thus, service connection is not warranted for arthritis of the right or left knee on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with weighing the positive and negative evidence, resolving doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the service and post-service treatment records, the medical opinion and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  The preponderance of the evidence is against these claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hearing Loss

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records show hearing within normal limits at service entry in June 1976 and on discharge examination in February 1979.  

An audiogram conducted in April 1980 showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
25
LEFT
5
5
0
10
30

The Veteran's August 1982 discharge examination showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
10
5
5
15
20

The accompanying summary of defects and diagnoses lists "[h]igh frequency hearing loss, [left ear]."  

There is no evidence of post-service diagnosis or treatment for hearing loss until a clinical evaluation of the Veteran's hearing acuity in December 2003.  It was noted that the Veteran had been a "paramedic around lots of noise" following his discharge from active service and that he had noticed right ear "hearing change like busted speaker off and on for a year."  A "history of hearing loss in military" was noted.  An audiogram showed puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
35
LEFT
5
5
5
15
50

Although a history of hearing loss during service was noted, the audiologist did not state whether the high frequency hearing loss noted on examination was the result of his service.  

The Veteran also received a VA audiological examination in November 2011.  He told the examiner that, during his first period of service, he was assigned to a food service unit that was attached to an artillery unit.  He did not identify any other potential sources of acoustic trauma during service; however, he had significant post-service exposure to noise during civilian work at an Air Force installation, where he worked near the flight line; as a truck driver for a trash disposal company; and during a 13 year career as a paramedic, including 3 years as a flight paramedic.  An audiogram showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
35
LEFT
10
15
15
20
55

The examiner noted evidence of mild high frequency hearing loss on entry in April 1980, particularly at 6000 Hertz, with similar findings noted on discharge in August 1982.  The Veteran's right ear showed no hearing loss for VA compensation purposes in December 2003, but the left ear did reflect a high frequency hearing loss for VA compensation purposes at 4000 Hertz.  Id.  Similar findings were noted on examination in November 2011.  The examiner noted that the Veteran had never exhibited a right ear hearing loss for VA compensation purposes, and his left ear hearing loss was not observed for over 20 years after his discharge from active service.  Thus, she found that it was less likely than not that the Veteran's hearing disability was related to acoustic trauma during service.  

On review, the medical evidence is against a finding that any current hearing loss is related to military service.  Examinations conducted during the Veteran's first period of active service showed hearing well within normal limits.  A mild high frequency hearing loss at 6000 Hertz was noted in April 1980, prior to the Veteran's entry onto active service for the second time; however, the Veteran's hearing was still within normal limits for VA compensation purposes.  The Veteran's discharge examination in August 1982 reflected a finding of high frequency hearing loss in the left ear, particularly at 6000 Hertz, but auditory thresholds were still within normal limits pursuant to 38 C.F.R. § 3.385.   

High frequency right ear hearing loss was noted in December 2003 and November 2011, but the loss does not meet the definition of "hearing loss" pursuant to 38 C.F.R. § 3.385.  There was no suggestion of any aggravation of the high frequency loss during this period.  Thus, the evidence of record is against a finding that the Veteran has right ear hearing loss that is traceable to his period of active service.

The December 2003 and November 2011 audiograms did reflect left ear hearing loss for VA compensation purposes.  Id.  However, the VA examiner found that such hearing loss was less likely than not due to any acoustic trauma during service, in light of the significant length of time between the Veteran's discharge from his second period of active service and the finding of hearing loss in December 2003.  She noted that although high frequency hearing loss in the left ear was observed during service, there was no evidence of cognizable hearing loss for many years after the Veteran's discharge from active service, and only after he was exposed to a significant amount of occupational noise.   

The Board is mindful of the finding in Hensley v. Brown, 5 Vet. App. 155 (1993), in which the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  However, there was no suggestion here of incurrence or aggravation of hearing loss.  

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the service treatment records, post-service medical evidence, the VA medical opinion and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  The preponderance of the evidence is against the claim.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for hearing loss is denied.


REMAND

In September 2009, the Board remanded the issues of entitlement to service connection for sinusitis and headaches.  The remand noted reports of sinus congestion and headaches during service in 1981 and 1982, and requested that the Veteran be scheduled for VA examinations to address whether the Veteran now has headaches or sinusitis that is traceable to his active military service, or whether such disabilities were more likely than not of post-service onset.  The examiner was also asked to comment on whether the Veteran's headaches were manifestations of any identified sinus disability.  

The requested examinations were conducted in April 2011.  The sinusitis examination found that there was no evidence of sinus infections during the Veteran's period of active service, but did not discuss the many reports of sinus congestion and rhinitis noted in the service treatment records.  A history of headaches during service was noted, but the examiner did not comment on their etiology.  The examiner also found that the Veteran does not currently have sinusitis, despite the many post-service clinical records diagnosing the disorder and reflecting treatment for sinusitis and rhinitis.  

A headache examination was also conducted in April 2011.  The examiner noted and discussed the Veteran's reports of headaches during service, as well as episodes of "migraine headaches" every 2 to 3 months following service.   She found that there was "no documented evidence of a chronic headache condition or migraine headache in the military..." but then went on to state that the Veteran had been treated for a headache associated with sinus congestion during his period of service.  She opined that the Veteran's headaches were less likely than not related to his military service, but did not provide any rationale for her findings.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, these matters must therefore be remanded to the AOJ so that a clarification of the prior opinions may be sought.  Id.  

The Board also notes that the most recent post-service treatment records from the Oklahoma City VAMC are dated in January 2011.  Updated treatment records should be obtained on remand.

As for the claim for extension of a temporary total rating, the RO awarded an extension until June 1, 2006, when it considered this issue in December 2011; however, it also moved the start date for the temporary rating from March 29, 2006, to April 10, 2006.  The RO considered this change to satisfy the Veteran's appeal, but there has been no such indication from the Veteran.  Consequently, a supplemental statement of the case (SSOC) is now required.  38 C.F.R. § 19.31 (2011).  The AOJ should also ensure that a VCAA letter is sent to the Veteran with appropriate notifications regarding a claim for a temporary total rating and with regard to the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a VCAA letter to the Veteran and his representative on the question of a temporary total rating following a 2006 hemorrhoidectomy.  The Veteran should be given opportunity to respond.

The AOJ should contact the Oklahoma City VAMC and request that all records of the Veteran's treatment at that facility since January 2011 be provided for inclusion in the claims folder.  Other records identified by the Veteran, especially those in response to the VCAA letter, should also be sought.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the aforementioned development has been completed, refer the case to the April 2011 examiner, if available.  The claims folder and a copy of this remand must be reviewed by the examiner.  

The examiner is requested to provide an addendum to her previous opinions.  With respect to the Veteran's sinusitis, the examiner must discuss the findings of sinusitis and rhinitis both during and after service, and opine as to the medical probabilities that any current disability, including sinusitis, rhinitis, or any other disorder causing similar symptoms, had its onset during the Veteran's period of active service.  

The examiner must also clarify her opinion with respect to the Veteran's headaches, and determine whether the Veteran's current headache symptoms are related to his in-service reports of headache and sinus congestion.  The examiner must reconcile any findings with the Veteran's consistent reports of headaches dating to 1983 and explain any difference in opinion.  

The examiner should cite to the record and/or medical authority to support her opinions.  (The examiner should be aware that conjecture may be required to provide the opinion and should not avoid giving an opinion merely because the evidence does not definitively prove or disprove the claim.)  A detailed explanation of the medical reasons for accepting or rejecting the Veteran's report of continuous problems since service should be set forth.

If the examiner is no longer available, or concludes that an examination is required to provide the required opinions, another examination should be scheduled.

If the examiner determines that she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that an opinion can be obtained.)

3.  After the above has been completed, readjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any claim continues to be denied, the Veteran and his representative must be provided a SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  (The SSOC should include consideration of the temporary total rating from April 10 until June 1, 2006.)  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


